Exhibit 10.2
FIRST AMENDMENT TO EMPLOYMENT AGREEMENT
THIS FIRST AMENDMENT TO THE EMPLOYMENT AGREEMENT (this “Amendment”) entered into
as of April 16, 2010 (the “Agreement”) by and between Commercial Metals Company,
a Delaware corporation (the “Employer”), and Joseph Alvarado (the “Executive),
is made this 8th day of April, 2011.
RECITALS:
     WHEREAS, the Employer and the Executive entered into the Agreement as of
April 16, 2010; and
     WHEREAS, the Employer and the Executive desire to amend the Agreement in
recognition of Executive’s promotion to the position of President and Chief
Operating Officer of the Employer effective April 6, 2011; and
     NOW THEREFORE, in consideration of the mutual covenants and agreements
contained herein, the Employer and Executive agree to further amend the
Agreement as follows:
     Sections 1. Purpose, 4. Age 65 Mandatory Retirement, 5. Duties and
Responsibilities and 6(a) Salary, are hereby are hereby omitted in their
entirety and following revised Sections 1., 4., 5. And 6(a). substituted
therefor:

1.   Purpose. The purpose of the Agreement is to formalize the terms and
conditions of Executive’s employment with the Employer as President and Chief
Operating Officer. This Agreement cannot be amended except by a writing signed
by both Parties.

4.   Age 65 Mandatory Retirement. Executive understands and agrees that the
position of President and Chief Operating Officer is subject to a mandatory
retirement age of sixty five (65).

5.   Duties and Responsibilities. Upon execution of this Agreement, Executive
shall diligently render his services to Employer as President and Chief
Executive Officer in accordance with Employer’s directives, and shall use his
best efforts and good faith in accomplishing such directives. Executive shall
report directly to the Chief Executive Officer. Executive agrees to devote his
full-time efforts, abilities, and attention (defined to mean not normally less
than forty (40) hours/week) to the business of Employer, and shall not engage in
any activities which will interfere with such efforts.

6.   a. Salary. Executive shall receive an annual base salary of not less than
$650,000.00 during the term of this Agreement. This salary may be increased at
the sole discretion of Employer, and may not be decreased without Executive’s
written consent.

     Except to the extent specifically amended as provided herein, the Agreement
is in all respects ratified and confirmed, and all the terms, conditions and
provisions thereof shall be and remain in full force and effect for any and all
purposes. From and after the date of this Amendment, any and all references to
the Agreement shall refer to the Agreement as hereby amended.
[Signature Page to Follow]

 



--------------------------------------------------------------------------------



 



Exhibit 10.2
     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed as of the date first above written.

                 
EXECUTIVE
          EMPLOYER    
 
               
 
          COMMERCIAL METALS COMPANY    
 
               
/s/ Joseph Alvarado
      By:   /s/ Murray R. McClean    
 
               
Joseph Alvarado
          Murray R. McClean, Chief Executive Officer    

 